OPINION OF THE COURT
FLAHERTY, Justice.
Appellant Robert Perkins was convicted in a non-jury trial of voluntary manslaughter, 18 Pa.C.S.A. § 2503, and possession of an instrument of crime, generally, 18 Pa.C. S.A. § 907. Post-verdict motions were denied and judgment of sentence was entered on January 22, 1980. This direct appeal followed.*
Appellant asserts that the evidence was insufficient to support the verdict of guilty of voluntary manslaughter and to negate the appellant’s evidence of self-defense, Commonwealth v. Cropper, 463 Pa. 529, 345 A.2d 645 (1975). *304Appellant also alleges error in the court’s determination that appellant violated a duty to retreat. Additionally, appellant argues that the trial court’s opinion evidences an application of erroneous standards by the court in reaching the verdict. We have reviewed these claims and find them to be without merit.
Judgment of sentence affirmed.

 This appeal arose under this Court’s former jurisdiction over all "felonious homicide” pursuant to the Judicial Code, 42 Pa.C.S.A. § 722(1) as amended by Act of April 28, 1978, P.L. 202, No. 53, § 10(4), since superseded by Acts of Sept. 23, 1980, P.L. 686, No. 137, § 1, and Oct. 5, 1980, P.L. § 693, No. 142, § 216(c).